Citation Nr: 1118390	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-29 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include on a secondary basis.

2.  Entitlement to an increased rating for postoperative residuals of a fasciotomy of the right thigh, currently evaluated as 40 percent disabling.

3.  Entitlement to a compensable evaluation for a right knee scar.

4.  Entitlement to a compensable evaluation for a right lateral leg scar.

5.  Entitlement to a compensable evaluation for a scar of the medial right mid thigh.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1969.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for the disabilities at issue.  This case was previously before the Board in July 2009, at which time it was remanded for additional development of the record.  

In its July 2009 determination, the Board also remanded the Veteran's claim for service connection for a right knee disability.  Based on the findings of a Department of Veterans Affairs (VA) examination in December 2009, the RO, by rating action dated February 2011, granted service connection for a right knee disorder.  Accordingly, this decision is limited to the issues set forth on the preceding page.

The issues of service connection for a low back disability and a total rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The residuals of the fasciotomy, performed during service result in what has been classified as severe muscle damage to Muscle Group XIV.  The rating has been in effect since 1969.

2.  The Veteran's right knee scar is superficial and not painful.

3.  The lateral right leg scar is barely visible and not painful.

4.  The scar of the medial right thigh is barely visible and not painful.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for postoperative residuals of a fasciotomy of the right thigh have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5314 (2010).

2.  The criteria for a compensable evaluation for right knee scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008).

3.  The criteria for a compensable evaluation for a scar of the right lateral leg have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008).

4.  The criteria for a compensable evaluation for a scar of the medial right mid-thigh leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In March 2006 and July2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The July 2009 letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, this letter informed the Veteran of the criteria required for a higher rating for his service-connected disabilities.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

A July 2008 letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  This letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, VA examination reports, Social Security Administration records and the testimony of the Veteran and his spouse at a hearing before the undersigned. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits as to the issues decided herein.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Brief Factual History

Review of the record reveals that the Veteran had exposure to (variously reported) poison ivy or poison oak during service.  Following initial treatment for a rash, an infection set in at the right thigh and leg.  This resulted in abscesses and cellulitis which required surgery.  There was excision and drainage of the right lower extremity, including fasciotomy of the right thigh was accomplished.  Because of leg weakness, he was presented to a physical evaluation board.

Post service VA examination, with pictures, revealed the residuals in 1969.  The scarring was described, as were the post surgical residuals.  Service connection was granted for the disabilities at issue.  A 40 percent rating for the thigh pathology was assigned for severe muscle damage, to Muscle Group XIV, with additional 10 percent ratings for the scarring at issue herein.  The 10 percent ratings for scarring were terminated in 1982, by unappealed rating action.  As noted, recent service connection has been granted for orthopedic impairment of the right knee for limitation of motion.

The rating for the muscle damage has been in effect for over 20 years and is protected from reduction.

With that historical setup, a discussion of each of the disorders at issue follows.

A.  Postoperative residuals of a fasciotomy

A 40 percent evaluation may be assigned for a severe injury to Muscle Group XIV:  Function:  Extension of knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2).  Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris.  38 C.F.R. § 4.73, Diagnostic Code 5314.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle disabilities, (a) An open comminuted fracture with muscle or tendon will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement; (d) Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle wound without debridement or infection and with a history of a superficial wound with brief treatment and no cardinal signs or symptoms of muscle disability, such as loss of power, weakness, fatigue-pain, or impairment of coordination and uncertainty of movement.  Objective findings of a slight disability include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

Moderate disability of a muscle anticipates a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use.  Objective findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a through and through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination and uncertainty of movement, and if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups.  Objective findings should also include indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There are ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).

As can be determined from the above, muscle damage is primarily rating when resulting from a missile injury.  Where there is surgical removal of the muscle, resulting in muscle functional impairment, there is a basis to assign a rating based on this surgery.

As noted, the Veteran is in receipt of the maximum evaluation under Diagnostic Code 5314, and this rating is protected inasmuch as it has been in effect for more than 20 years.  See 38 C.F.R. § 3.951 (2010).  As noted above, Muscle Group XIV involves extension of the knee.  By rating action dated February 2011, the RO granted service connection for a right knee disability, and assigned a 10 percent evaluation under Diagnostic Code 5261, which is also rated based on limitation of extension of the leg.  That rating is not considered herein, nor is anything discussed herein to be taken as impacting that rating.

The Board points out that when he was examined by the VA in November 2007, it was reported there was no change in the nature or function in the musculature.  There were no periods of flare-ups or residuals of muscle injury, and no additional limitation of motion or functional impairment.  On examination there was good muscle strength in the lower extremity with 3 cm of atrophy of the right quad when compared to the left.  The scarring was described.  Sensation was intact.  

The December 2009 VA examination revealed muscle tone is normal.  Power was 5/5 hip flexor, 5/5 hip extensor, and 5/5 knee flexor and knee extensor.  The quad atrophy was noted.

The evidence supporting the Veteran's claim consists of his statements.  The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of the fasciotomy residuals.  In sum, there is no basis on which a higher rating may be assigned.  As noted, he has the maximum rating for muscular impairment.  There is no additional significant weakness shown, beyond that which would be contemplated by the rating for severe muscle damage.  No significant limitation on repetition was noted, and overall, there is no basis for a higher rating shown.

B.  Scars of the right knee, lateral right leg and medial right mid-thigh

Scars of other than the head, face, or neck, that are superficial, and that do not cause limited motion, with an area or areas exceeding 144 square (sq.) inches (929 sq. centimeters (cm.)) are evaluated as 10 percent disabling.  Note (1) states that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) states that a superficial scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent evaluation may be for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Note (1) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) A superficial scar is one not associated with underlying soft tissue damage.  Id.  

Superficial scars that are painful on examination merit a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note (1) A superficial scar is one not associated with underlying soft tissue damage.  Id.  

Scars may also be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was filed before October 28, 2008, the claim will only be evaluated under the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008").

On the VA examination in November 2007, the Veteran reported no symptoms concerning the scars, and it was stated the scars had not changed.  There was no excoriation, induration or drainage.  The examination revealed an 8 cm non-keloid, disfiguring scar along the medial border of the right knee.  The former drain sites described as a medial right thigh scar and a lateral right lower leg scar were barely visible.  

The findings pertaining to the scars were the same on the December 2009 VA examination.  It was also noted that there was superficially diminished sensation in the region of the scars.  Following a request for clarification, the examiner indicated, in November 2010, that by superficially diminished sensation, it was meant the scars had a minimal amount of sensation.  The exact amount could not be stated as it was a subjective reporting by the Veteran.  There was no pain in the area of the scars, and the scars were not painful to touch or with manipulation.  When the scar was stimulated with a sharp object, the Veteran reported minimal sensation.  Thus, the scars were not painful and they were not described as painful.  The examiner added that the minimal sensation described by the Veteran was not comparable to painful scars or to a mild incomplete paralysis of the nerves.  

The scars of the right knee, lateral leg and medial mid-thigh, while described as disfiguring, are superficial, and not painful.  The Board acknowledges that while the Veteran's representative asserts that the numbness resulting from manipulation of the scars should be considered as pain, the VA examiner specifically rejected that conclusion.  Further, provisions do not provide for compensation based on disfigurement for other than the head, face, or neck.

The Board concludes the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of the Veteran's right leg scars.  In sum, the findings required for a compensable rating have not been shown.

The Board has also considered whether the Veteran's service-connected postoperative residuals of a fasciotomy of the right thigh, and right leg scars present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

Entitlement to an evaluation in excess of 40 percent for postoperative residuals of a fasciotomy of the right thigh is denied.

Entitlement to a compensable rating for a right knee scar is denied.

Entitlement to a compensable rating for a right lateral leg scar is denied.

Entitlement to a compensable rating for a scar of the medial right thigh is denied.


REMAND

The Veteran asserts service connection is warranted for a low back disability, to include as secondary to his service-connected disabilities.  Since the last adjudication of this issue, service connection for a right knee disorder has been granted.

The Veteran was afforded a VA general medical examination in June 1969.  His gait was normal, and all motions of the right ankle and knee and the back were normal.  When he was admitted to a VA hospital in February 1992, it was noted the Veteran had a 5.5 centimeter shortening on the left.  He walked with an antalgic gait.  There was a left hip replacement.

In a May 2009 statement, the Veteran's chiropractor related the Veteran had been a patient in his office since January 1993.  He noted the Veteran had been diagnosed with right low back pain with sciatica.  He stated the Veteran's history included a right knee infection which left him with a chronic limp.  It was also reported the Veteran had a chronic right pelvic tilt.  The chiropractor opined that it was at least as likely as not that the Veteran's service-connected right thigh condition caused or aggravated his back condition.  (It is noted that the chiropractor reported the right hip had been replaced, when the evidence on file seems to show the left hip was replaced.)

Following a VA examination of the joints in December 2009, the examiner, who is not a physician, opined the Veteran's lumbar spine condition was related to spinal stenosis and not to the service-connected right lower extremity condition.  (Again, it is noted this was before service connection for the right knee disorder was granted.)

The Board observes that the conclusions proffered by the private chiropractor and the VA examiner were not supported by an explanation.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 1991) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b) (2010).

Finally, although a letter complying with the notification requirements of the VCAA was sent regarding the claim for service connection for a low back disability on a direct basis, no such letter has been sent addressing the claim for service connection on a secondary basis.  It is also not clear whether the Veteran has received adequate VCAA notice regarding the claim for a total rating.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must provide appropriate VCAA notice, specifically regarding secondary service connection under the provisions of 38 C.F.R. § 3.310, to include evidence of aggravation.

2.  Schedule a VA appropriate examination to ascertain orthopedic findings, by an examiner who has not previously examined the Veteran.  All necessary tests should be performed.  The examiner is requested to furnish an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right leg disabilities caused or aggravated (permanently worsened the underlying disorder beyond its normal course) his low back disability.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion expressed should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If the claim for a low back disorder is granted, the claim for a total rating should be readjudicated.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


